Citation Nr: 1011627	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-02 623	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for glaucoma secondary 
to service-connected diabetes mellitus.

3.  Entitlement to an initial compensable rating for service-
connected onychomycosis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran had active duty service from October 1964 to 
October 1968, including service in Vietnam.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for PTSD 
and an eye disorder and granted service connection for 
onychomycosis with a noncompensable rating effective December 
3, 2007. 


FINDINGS OF FACT

1.  The Veteran is shown to have PTSD linked to a stressor 
event during his active service.  

2.  The initial evidence of glaucoma is many years after 
service discharge, and the evidence does not show a current 
eye disorder due to service or to service-connected diabetes.

3.  The Veteran's onychomycosis is painful on examination.


CONCLUSIONS OF LAW

1.  PTSD is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102 3.303, 3.304 (2009).  

2.  The Veteran does not have glaucoma that is due to disease 
or injury that was incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303 (2009).  


3.  The Veteran does not have glaucoma that is proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.310 (2009).  

4.  The criteria for a 10 percent rating, but no higher, for 
onychomycosis have been shown.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.118, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in August 2007, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  
Service connection was subsequently granted for onychomycosis 
by rating decision in December 2007.  


Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until a letter 
dated in May 2009, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate newly 
raised or "downstream" issues, such as the claims for 
increased compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after both 
of the letters.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the August 2007 letter about disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are recent relevant VA 
and private examination reports on file.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  

Analyses of the Claims

Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2009). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  


PTSD

The Veteran contends that he has PTSD as the result of his 
exposure to stressors during his service in Vietnam.  He said 
that he witnessed fire fights and that he witnessed many 
deaths, including the death of friends.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

The evidence on file indicates that the Veteran served in 
Vietnam from July 1966 to July 1967.  He was a rifleman and a 
small arms proof director.  According to his personnel 
records combat history, he participated in operations against 
Communist Forces in defense of DaNang, including 
participation in Operation HASTINGS, ARCADIA, and TRINIDAD 
II.

An April 2009 medical report from T.J.M., Psy. D., diagnosed 
PTSD due to combat stressors.

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
Veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the Veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  

With regard to the question of whether the Veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat. VAOPGCPREC 12-99 (October 18, 
1999).

There can be no doubt that further factual inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Although the Veteran is not in receipt of any awards or 
decorations that would indicate combat service, the fact that 
his personnel records show that he (1) had the military 
occupational specialty of "rifleman" while in Vietnam, as 
well as that of a weapons technician and (2) participated in 
operations against Communist Forces in defense of DaNang, 
Vietnam, including the Operations noted above, are sufficient 
to conclude that he "engaged in combat with the enemy."  
Therefore, the Veteran's lay statements involving service 
stressors are accepted as evidence that his stressors 
actually occurred.

Because there is supporting evidence of confirmed service 
stressors and there is an April 2009 medical report from the 
Rutgers Anxiety Disorder Clinic that contains a diagnosis of 
service-related PTSD, the Board finds that the Veteran has 
PTSD due to his service in the Republic of Vietnam.  
Consequently, service connection for PTSD is warranted.  


Eye Disorder

The Veteran also seeks service connection for glaucoma 
secondary to service-connected diabetes mellitus.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Veteran's service treatment records do not contain any 
complaints, findings, or diagnosis indicative of an eye 
disorder.  His uncorrected distant visual acuity on discharge 
evaluation in September 1968 was 20/25 bilaterally.  

The post-service medical evidence on file, which begins in 
July 2007, reveals that the Veteran was diagnosed with 
glaucoma in January 2006, which is more than 37 years after 
service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (a lengthy period without complaint or treatment 
is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim).  
According to a July 2007 statement from A.D., O.D., the 
Veteran was being treated for glaucoma.

The diagnosis on VA eye evaluation in December 2007 was 
diabetes without retinopathy.  The diagnoses on general VA 
evaluation in December 2007 included glaucoma, not secondary 
to diabetes.

It was noted in a July 2009 statement from Dr. D that 
glaucoma was diagnosed in January 2006.

The Veteran served in combat.  As noted above, although 
Section 1154(b) lowers the evidentiary burden for 
establishing the presence of a disease or injury in service, 
it does not negate the need for medical evidence of a current 
disability and medical evidence of a nexus between a current 
disability and active service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 
507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

In fact, the Veteran has not contended that his glaucoma is 
due to combat.  Rather, he has contended that his glaucoma is 
due to his service-connected diabetes mellitus.  However, the 
only nexus evidence on file, in December 2007, did not find a 
causal connection between the Veteran's glaucoma and his 
service-connected diabetes.  

Because there is no evidence of an eye disorder until many 
years after service discharge, and there is no nexus opinion 
in favor of the claim, service connection for glaucoma is 
denied.

Although the written statements by and on behalf of the 
Veteran have been considered, and lay persons are competent 
to testify about the Veteran's symptomatology, a layperson 
without medical training is generally not qualified to render 
a medical opinion linking a disability to service or to 
service-connected disability.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 5 (1992).  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
The Board finds that there is no credible evidence to support 
the claim for service connection for glaucoma and the claim 
is denied.

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied herein, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Initial Rating

The Veteran's onychomycosis is currently evaluated using 
criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7806-
7813.

The Veteran maintains that his service-connected 
onychomycosis is severe enough to warrant a compensable 
evaluation due to pain.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that there is evidence warranting a grant of 10 
percent for onychomycosis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Service connection for onychomycosis was granted by rating 
decision in December 2007, and a noncompensable rating was 
granted effective December 3, 2007.  The noncompensable 
rating has been in effect since that time.  

The Veteran underwent VA skin examination in May 2009.  He 
complained of pain.  There was discoloration and minimal 
deformity noted in the big, third and fifth toenails on the 
left foot; there was discoloration in the big and fifth 
toenails on the right foot.  The overall skin surface 
affected was less than 0.1 percent of the total body area.  
The diagnosis was onychomycosis of the toenails, no 
functional impairment.

According to a July 2009 statement from C.M.I., D.P.M, the 
Veteran had painful mycotic nails, right and left hallux, 
left second, third, fourth, and fifth digit nails.  There was 
pain on palpation, pain on ambulation, and pain in all shoe 
gear.

During the pendency of this appeal, the diagnostic criteria 
for evaluating skin disorders, including 38 C.F.R. § 4.118, 
have been substantially revised.  These revisions were 
effectuated as of October 23, 2008.  This new regulation, 
however, indicates that the revised provisions are applicable 
only to claims received on or after October 23, 2008.  
Accordingly, these revisions do not apply to the present 
case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the 
Veteran's claim will be considered solely under any 
applicable scar criteria effective as of the date of the 
claim in July 2007.

Scars (other than those involving the head, face, or neck) 
that are deep or that cause limited motion warrant a 10 
percent for an area or areas exceeding 6 square inches (39 
sq. cm.).  A 20 percent rating is warranted for an area or 
areas of such scars exceeding 12 square inches (77 sq.cm.).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating is warranted for scars which are 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2008).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803.

Under Diagnostic Code 7804, in effect prior to October 23, 
2008, the existence of a superficial scar (not associated 
with underlying soft tissue damage) that is painful on 
examination warrants a 10 percent rating, which is the 
maximum rating available under this Diagnostic Code.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

Diagnostic Code 7806, for the evaluation of dermatitis or 
eczema, provides that, if the skin condition covers an area 
of less than 5 percent of the entire body or exposed areas 
affected, and no more than topical therapy is required during 
the past 12-month period, a noncompensable rating is 
warranted.  If at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected; or if intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past twelve-month period, a 10 
percent rating is warranted.  A 30 percent rating requires 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
rating of 60 percent under the revised criteria is warranted 
when the condition covers an area of more than 40 percent of 
the entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.  38 C.F.R. § 
4.118 (2008).

The rating criteria for dermatophytosis under Diagnostic Code 
7813 include ringworm of the body, the head, the feet, the 
beard area, the nails and the inguinal area (jock itch).  
This Diagnostic Code directs that a pertinent disability is 
to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or as scars (Diagnostic Codes 7801-
7805), or as dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  

Based on the above noted complaints by the Veteran and the 
medical findings by VA in May 2009 and by a private 
podiatrist in July 2009, a compensable evaluation of 10 
percent is warranted for the Veteran's service-connected 
onychomycosis under Diagnostic Code 7804 because there is 
evidence of pain on examination.  This is the maximum rating 
for a superficial scar, and a rating in excess of 10 percent 
is not warranted for the Veteran's onychomycosis under any of 
the possibly applicable rating criteria noted above, as the 
disability does not involve a deep scar, or the required 
percent of body area, or any limitation of function.

Finally, there is no evidence of record showing the Veteran's 
onychomycosis has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
schedular disability rating.  As noted above, the disability 
does not cause any functional impairment.  There is also no 
indication that the disability has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra- 
schedular evaluations in "exceptional" cases.  See Bagwell v 
. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v . Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v . Brown, 8 Vet. App. 
218, 227 (1995).

For the above reasons, the Board finds that a preponderance 
of the evidence favors the claim for a 10 percent rating, but 
no higher, for the service-connected onychomycosis.


ORDER

Service connection for PTSD is granted.

Service connection for glaucoma is denied.

An initial 10 percent rating for onychomycosis is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


